Citation Nr: 0725695	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-19 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
establish basic eligibility for Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and M.D.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision by the VA 
Regional Office (RO) in Manila.

The appellant testified before the undersigned Veterans Law 
Judge in a hearing at the RO in July 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  A decision by the Board in January 1998 denied basic 
eligibility for VA benefits, based on a finding that the 
appellant did not have a verified period of active or 
recognized military service.  

3.  The Board's January 1998 decision was affirmed by the 
U.S. Court of Veterans Appeals by an order issued in January 
1999.

4.  A previous petition to reopen the claim was denied in 
unappealed RO decision dated in June 2000, based on a finding 
that new and material evidence had not been received.

5.  Evidence received since the June 2000 decision is 
cumulative and redundant of evidence of record at the time of 
the prior denial, does not relate to unestablished facts 
necessary to substantiate a claim for basic eligibility for 
VA benefits, and does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The June 2000 RO decision denying the appellant's 
petition to reopen his claim of basic eligibility for VA 
benefits is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

2.  As evidence received since June 2000 is not new and 
material, the criteria to reopen the claim for basic 
eligibility for VA benefits are not met.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the claims on appeal in light of the duties 
imposed by VCAA and its implementing regulations, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In October 2004, prior to the decision on appeal, the RO sent 
the appellant a letter advising him that on last review of 
the record the U.S. Army Reserve Personnel Center (ARPERCEN) 
had certified that the appellant did not have qualifying 
service in the Philippine Commonwealth Army, to include 
recognized guerrillas, in the service of the United States, 
and that such certification is binding on VA.  

The October 2004 letter also advised the appellant that to 
reopen his claim would require submission of "new and 
material evidence."  The letter defined "new evidence" as 
evidence not previously submitted or considered, and 
"material evidence" as evidence bearing directly and 
substantially upon the specific matter under consideration or 
evidence relevant to the specific issue being claimed.

The appellant was afforded ample opportunity to respond prior 
to the issuance of the rating decision in March 2005.  The 
Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim on appeal under the criteria of Kent, and 
has been afforded ample opportunity to submit such 
information and evidence.  

As noted in more detail below, the underlying claim for 
eligibility for VA benefits has been denied as matter of law 
because the service department has certified the appellant as 
not having qualifying military service.  Under the VCAA, 
circumstances under which VA will refrain from or discontinue 
providing assistance in obtaining evidence include the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility; and, an application requesting a 
benefit to which the claimant is not entitled as a matter of 
law.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

The Board also notes that in cases where the law, and not the 
evidence, is dispositive, the VCAA is not for application.  
Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 
(March 9, 2004).

The Board accordingly finds that VA's duties to notify and 
assist have been satisfied in this case.

As indicated, the RO has given the appellant notice of what 
evidence is required to substantiate the reopening of his 
claim on appeal, and the appellant has been afforded 
opportunity to submit such information and/or evidence before 
the file was forwarded to the Board for appellate review.  

At no point during the pendency of this appeal has the 
appellant or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The file shows that the RO has diligently submitted 
every alias and spelling variation of the appellant's name to 
the service department for verification, and has received 
negative responses to each.  The appellant has also been 
afforded a hearing before the Board in which to present 
personal argument in support of his claim.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  



II.  Analysis

The appellant originally claimed basic eligibility for VA 
benefits in December 1995.  After a period of development, 
the RO issued a decision in February 1997 finding that the 
appellant had not met the basic eligibility requirements for 
VA benefits.  The appellant thereupon appealed to the Board.

The Board issued a decision in January 1998 denying basic 
eligibility for VA benefits.  The Board found as fact that 
the appellant did not have any period of active or recognized 
military service as certified by ARPERCEN and concluded as 
law that the threshold requirement for eligibility for VA 
benefits was not met.

The appellant appealed the Board's decision to the U.S. Court 
of Veterans Appeals (Court), which issued an order in January 
1999 affirming the Board's decision.  The Court noted that 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces, citing Laruan 
v. West, 11 Vet. App. 80, 82 (1998).

The veteran filed a petition to reopen his claim for 
entitlement to basic eligibility for VA benefits in March 
2000.  An RO decision in June 2000 denied the petition to 
reopen, based on the RO's finding that new and material 
evidence had not been received to reopen the claim.  The 
appellant was notified of the RO's decision but he did not 
appeal.  

As the appellant did not appeal the RO's decision in June 
2000, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
 
Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The appellant filed the instant petition to reopen the claim 
in February 2005.

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the June 2000 rating 
decision consisted of the following: application for benefits 
in the name of Felicisimo B. Brosas received in June 1977; VA 
Form 07-3101 (Request for Information) endorsed by ARPERCEN 
in November 1977 showing no qualifying military service by 
Felicisimo B. Brosas; application for benefits in the name 
for Felicisimo B. Brusas received in October 1995; VA Form 
21-3101 endorsed by ARPERCEN in April 1996 showing no 
qualifying military service by Felicisimo B. Brusas; "buddy 
statements" by AML and MOA received in August 1996 attesting 
to wartime service by Felicisimo B. Brusas alias Laureano 
Coronado; RO hearing conducted in December 1996;  VA Form 21-
3101 endorsed by ARPERCEN in February 1997 showing no 
prisoner-of-war service for Felicisimo B. Brusas alias 
Felicisimo Rosas; VA Form 21-3101 endorsed by ARPERCEN in 
June 1997 showing no qualifying military service for any 
combination of last names "Brusas, "Brosas," "Coronado" 
and/or "Rosas" with first names "Felisicimo," Felicisimo" 
and/or "Laureano;"  and, RO hearing conducted in April 
1999.

The evidence received since the June 2000 rating decision 
consists of the following:  affidavit by AML attesting to 
wartime service of Felicisimo B. Brosas dated in February 
2005; affidavit by appellant attesting to wartime service 
under the names Felicisimo B. Brosas and Laureano Coronado 
dated in February 2005; postwar medical records from 
Philippine Heart Center; Philippine Army certification of 
service dated in July 2004 relating to service of Felicisimo 
B. Brosas; Affidavit for Philippine Army Personnel dated in 
November 1945 relating to service of Felicisimo B. Brosas; 
marriage certificate dated in March 2005 attesting to 
marriage of Felicisimo B. Brosas in June 1933 with supporting 
affidavit by MAA and TLC;  civil registry dated in June 2005 
documenting birth of Felicisimo B. Brosas in July 1916; joint 
affidavit by FMA and BF, and joint affidavit by MDA and TLC, 
each attesting that appellant's true name is "Felicisimo B. 
Brosas" vice "Felicisimo B. Brusas;" affidavit from 
appellant in October 2005 attesting that his true name is 
Felicisimo B. Brosas; and, July 2006 hearing before the 
Board.

The Board finds that the items above are "new" evidence 
because they were not before the adjudicator in June 2000.  

However, the new items of evidence are not "material" 
because nothing therein shows military service as verified or 
verifiable by the appropriate service department; as noted by 
the Court, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Laruan, 11 Vet. App. at 82.  Accordingly, nothing in the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim or raises a reasonable possibility of 
substantiating the claim.  

Specifically, the new evidence does not constitute 
certification by the service department of qualifying 
military service, or any new information that can be 
submitted to the service department by VA in order to obtain 
such certification.

As shown, a considerable amount of the new evidence relates 
to the spelling of the veteran's last name ("Brosas" vice 
"Brusas").  This is not material because ARPERCEN had 
already attempted prior to June 2000 to verify qualifying 
service for any and all aliases reported by the veteran, to 
include "Brusas."

The appellant's testimony before the Board is new, but 
duplicative and redundant of his testimony before the RO's 
hearing officer in December 1996 and April 1999.

The certification of service by the Philippine Army is new, 
but not material because Philippine veterans are not eligible 
for VA benefits unless a United States service department 
certifies their qualifying service.  See 38 C.F.R. §§ 3.41 
and 3.203; see also Duro v. Derwinski, 2 Vet App. 530, 532 
(1992), Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Recognition of service by the Philippine government, although 
sufficient to show entitlement to benefits from that 
government, is not sufficient to establish entitlement to 
benefits from VA, which is bound to follow the certifications 
of military departments having jurisdiction over United 
States military records. 
 
Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for basic 
eligibility for VA benefits has not been received, and the 
RO's decision of June 2000 remains final.  

As the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


ORDER


As new and material evidence to reopen the claim of basic 
eligibility for VA benefits has not been received, the appeal 
to this extent is denied.   



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


